Citation Nr: 0330530	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  98-19 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for obesity.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for a left hip 
disability.

5.  Entitlement to service connection for a left foot 
disability.

6. Entitlement to service connection for a left knee 
disability.

7.  Entitlement to service connection for a left ankle 
disability.

8.  Entitlement to service connection for a low back 
disability.

9.  Entitlement to an effective date for an award of a 
temporary total disability rating pursuant to the provisions 
of 38 C.F.R. § 4.30, based on convalescence following 
Department of Veterans Affairs (VA) hospitalization in 
November 1996, prior to November 26, 1996.

10.  Entitlement to special monthly compensation based on 
loss of use of the right lower extremity.

11.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to May 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in February 1998, the RO granted a 
temporary total disability rating based on convalescence 
following VA hospitalization beginning in November 1996.  
The award was effective from November 26, 1996 through 
December 31, 1996.  The veteran disagreed with the effective 
date of the award and, by rating decision dated in May 1998, 
the RO denied his claim.  A June 1999 rating decision denied 
a total rating based on individual unemployability due to 
service-connected disability and entitlement to special 
monthly compensation based on loss of use of the right lower 
extremity.  By rating action dated in June 2000, the RO 
denied the veteran claims for service connection for low 
back, left hip and left ankle disabilities, to include as 
secondary to service-connected disability.  Finally, in a 
rating decision dated in June 2001, the RO denied service 
connection for right hip, left foot and left knee 
disabilities, as well as for hypertension and obesity.


REMAND

The veteran asserts that the disabilities for which he seeks 
service connection are the result of his altered gait and 
inability to exercise due to his service-connected right 
ankle disability.  In this regard, the Board observes that 
in a statement dated in January 2002, a private physician 
noted that the veteran had degenerative joint disease of the 
right ankle.  He added that the veteran found it difficult 
to walk and that because he had to unload the weight on that 
ankle, he had placed more weight on the contralateral ankle. 
The examiner commented that due to the "change of shift in 
weight as well as the shift in dynamics of his gait, [the 
veteran] is now having increasing pain in the left ankle."  
He opined that the left-sided and low back discomfort were 
directly related to the veteran's right ankle problems and 
should be viewed as coming from the same initial inciting 
injuries.  Additional development of the evidence in this 
regard would be useful to adjudicating the service 
connection issues on appeal.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  There 
is no evidence of record in this case that the appellant has 
been furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for hypertension and 
obesity, as well as for bilateral hip, 
left foot, left knee, low back and left 
ankle disabilities following his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and that have 
not already been associated with the 
claims folder.

2.  The veteran should then be afforded 
VA orthopedic and cardiovascular 
examinations to determine the nature and 
extent of all his claimed disabilities 
for which service connection is sought 
in this appeal.  All necessary tests 
should be performed.  The examiners are 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any bilateral hip, 
left foot, left knee, low back or left 
ankle disabilities, or hypertension or 
obesity is related to service or the 
veteran's service-connected right ankle 
disability.  The rationale for any 
opinion should be set forth.  The claims 
folder should be made available to the 
examiners in conjunction with the 
examinations.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




